                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

Christopher T. Wilder,                                )          C/A No. 0:19-1533-JFA-PJG
                                                      )
                                  Plaintiff,          )
                                                      )
v.                                                    )
                                                      )          ORDER REGARDING
Medical Department Staff; Doctor Burns; Doctor        )       AMENDMENT OF COMPLAINT
Ms. Pamela Derrick; AW Warden Wilkins                 )
Smith; Major Morris; AW Fredrick; Ms. Stacey          )
Drawdy; McKendley Newton,                             )
                                                      )
                        Defendants.                   )
_____________________________________                 )

          The plaintiff, Christopher T. Wilder, a self-represented state prisoner, brings this civil rights

action. The Complaint has been filed pursuant to 28 U.S.C. § 1915 and § 1915A. This matter is

before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having

reviewed the Complaint in accordance with applicable law, the court finds this action is subject to

summary dismissal if Plaintiff does not amend the Complaint to cure the deficiencies identified

herein.

I.        Factual and Procedural Background

          Plaintiff, an inmate at the Evans Correctional Institution of the South Carolina Department

of Corrections (“SCDC”), brings this action pursuant to 42 U.S.C. § 1983 seeking damages for

purported constitutional violations that occurred while he was housed at SCDC’s Allendale

Correctional Institution. (Compl., ECF No. 1 at 5.) Plaintiff alleges that when he arrived in

Allendale in July 2018, he began throwing up blood and having severe back and chest pain. (Id. at

6.) Plaintiff claims “the whole medical department” denied him medical care when he signed up for


                                                Page 1 of 6
sick call, but he also claims medical staff told him there was nothing wrong with him, and that he

refused to give the staff a blood sample. (Id.) Plaintiff claims the named defendants have been

deliberately indifferent to his serious medical needs in violation of federal law. (Id. at 5.)

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer or

employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28

U.S.C. § 1915A(b).

       In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570. The reviewing court need only accept as true the


                                             Page 2 of 6
complaint’s factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555.

          This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

          B.     Analysis

          The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

          However, Defendant “Medical Department Staff” is not a “person” amenable to suit pursuant

to § 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for purposes

of § 1983 a “person” includes individuals and “bodies politic and corporate”); see, e.g., Harden v.

Green, 27 F. App’x 173, 178 (4th Cir. 2001) (“The medical department of a prison may not be sued,

because it is not a person within the meaning of § 1983.”); and Shadoan v. Florence Cty. Det. Ctr.

Med. Dep’t, No. 8:12-cv-2908 DCN JDA, 2013 WL 6408347, at *2 (D.S.C. Dec. 6, 2013)


                                             Page 3 of 6
(collecting cases).1 Accordingly, Defendant Medical Department Staff is subject to summary

dismissal for failure to state a claim upon which relief can be granted.

        As to the individually named defendants, Plaintiff fails to allege any facts about the named

defendants that would show that they had any involvement in the purported constitutional violation

that Plaintiff alleges in the Complaint. See Iqbal, 556 U.S. at 676 (providing that a plaintiff in a

§ 1983 action must plead that the defendant, through his own individual actions, violated the

Constitution); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to

be liable under § 1983, it must be ‘affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights. The doctrine of respondeat superior has no application

under this section.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Because

Plaintiff does not explain how the named defendants were involved in the purported violation of

Plaintiff’s rights, Plaintiff fails to meet the federal pleading standards. See Fed. R. Civ. P. 8

(requiring that a pleading contain “a short and plain statement of the claim showing that the pleader

is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not

require detailed factual allegations, but it requires more than a plain accusation that the defendant

unlawfully harmed the plaintiff, devoid of factual support). Therefore, Plaintiff fails to state a claim

upon which relief can be granted against the individually named defendants.

        Consequently, as pled, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be


        1
          “However, where a pro se litigant alleges a cause of action which may be meritorious
against persons unknown, the district court should afford him a reasonable opportunity to determine
the correct person or persons against whom the claim is asserted, advise him how to proceed, and
direct or permit amendment of the pleadings to bring that person or persons before the court.”
Harden, 27 F. App’x at 178 (citing Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.1978)).

                                             Page 4 of 6
granted. Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus

three days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure

15(a) that corrects the deficiencies identified above.2 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.

                                                       ___________________________________
                                                       Paige J. Gossett
                                                       UNITED STATES MAGISTRATE JUDGE
July 24, 2019
Columbia, South Carolina

        Plaintiff’s attention is directed to the important WARNING on the following page.




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 5 of 6
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 6 of 6
